Title: From Alexander Hamilton to John Chaloner, [30 October 1786]
From: Hamilton, Alexander
To: Chaloner, John


[New York, October 30, 1786]
Dr Sir
Inclosed I send you Mr. Church’s Power of Atty to me to receive his bank dividends &c. and a power from me to you to receive the last and the next.

I will be obliged to you to get the money & forward it by the first proper opportuni[t]y to this place.
Pray let me know how matters go on with the bank. What is intended? When is the next election of Directors? Can bank stock be sold at any rate & at what rate?
I remain Dr Sir   Yr Obed ser

A Hamilton
October 30. 1786

